Citation Nr: 0105592	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to mustard 
gas exposure.  

2.  Entitlement to service connection for residuals of 
mustard gas exposure (headaches, dizzy spells, and 
dysphagia).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Coast Guard Merchant Marine from April 1942 to September 
1944, as well as service in the Army Transportation Corps 
from November 1946 to December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded the issue of service connection of 
residuals of mustard gas exposure in August 1997 for further 
development, and it has since been returned for further 
appellate review.  The RO subsequently, for reasons that are 
not entirely clear, eliminated the issues of service 
connection for dizzy spells and headaches, in spite of the 
fact that there is no indication that the veteran had 
expressed a desire to withdraw a portion of his claim.  

The Board has recharacertized and separated the issue, as 
shown above, in order to more accurately reflect the 
disabilities the veteran has claimed and for which he has 
perfected on appeal, and because there is no indication that 
the veteran wished to withdraw any portion of his claim.  

The Board is also separating the issues because the current 
disposition on the issue of service connection for COPD will, 
at present, be different from the other claimed residuals of 
mustard gas exposure.  The COPD claim will be decided, while 
the others will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran engaged in 
combat with the enemy.  

2.  The veteran has presented credible evidence of in-service 
exposure to mustard gas that is consistent with the 
circumstances, conditions, and hardships of his service.  

3.  The veteran has presented competent medical evidence 
relating COPD to in-service mustard gas exposure.  


CONCLUSION OF LAW

COPD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991 & Supp. 2000), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303(d), 3.316 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran served in the Merchant 
Marine from April 1942 to September 1944.  He was awarded a 
Combat Bar with stars as well as the Mariner's Medal.  

The record establishes, in pertinent, part that the veteran 
served aboard the SS JOHN MARSHALL from July 1943 to November 
1943.  There are no medical or specific personnel records 
from this period.  

However, there are Naval Armed Guard Reports documenting the 
voyages of the SS JOHN MARSHALL between July 1943 and 
November 1943.  In pertinent part, the September 1943 report 
documented enemy action occurring on September 12, 1943 for 
three hours.  

In September 1943, the JOHN MARHSALL departed from Milford 
Haven in a 65-ship convoy.  The JOHN MARSHALL was noted as 
being in position "#14."  It was noted that its cargo was 
"general."  The previous August 1943 report documented a 
cargo of general, grain, steel, foodstuffs, explosives, and 
Army and Navy deck cargo.  

On September 12, 1943 it was reported that two bombs were 
dropped from enemy airplanes "close astern destroyer," then 
dropped one bomb "astern and starboard ship #15 (we #14)."  
Two bombs were then dropped aside ship #21.  All ships in the 
convoy opened fire.  Three more enemy bombs were dropped on 
the starboard side of the convoy, then the action ended.  

The November 1943 report documents enemy action occurring in 
October 1943.  The JOHN MARSHALL was ship #32 in this report.  
On October 15, 1943, three explosions were heard and seen 
aside ship #85.  A few hours later, ships #51 and #61 
received machine gun fire.  

There is also a copy of a dispatch (as well as a cover letter 
from the National Archives to the veteran) from the 
Commander, Naval Forces Europe to the Vice Chief of Naval 
Operations in which it was specifically reported that the 
"AMERICAN JOHN MARSHALL" was damaged by aircraft on 
September 15, 1943 while off the coast of Italy.  

Available service medical records are dated from September 
1944 to February 1945, and document a diagnosis of moderately 
advanced PTB (for which the veteran is service-connected), 
extraction of two remaining teeth and placement of a full 
upper and lower denture, as well as examination for 
complaints of blurred vision and headaches after reading.  


They make no reference to combat or combat-related injuries 
or illnesses, and they make no reference to a respiratory 
disability other than PTB.  A record from September 1944 
indicated that the veteran was smoking a pack of cigarettes 
per day.  

There is also on file a certificate of the veteran completing 
training in anti-gas measures in May 1944.  It does not 
specify what type of gas to which he was exposed.  

With respect to post-service medical evidence, private 
medical records demonstrate treatment of respiratory 
impairments from December 1978, and from August 1985 to 
February 1990.  The pertinent diagnoses in December 1978 were 
mild COPD and some degree of chronic bronchitis.  In August 
1988 the veteran denied smoking and alcohol use.  

In a letter received in September 1989, the veteran wrote 
that he had suffered damage to his teeth during a bombing in 
the Mediterranean while he was a crew member of the JOHN 
MARSHALL, and that the last of these teeth were removed when 
he underwent treatment for pulmonary tuberculosis (PTB).  He 
also reported having subsequent problems with eyesight, 
hearing loss, and shrapnel wounds from a German shell that 
exploded close to the SS LUCY STONE, which he was stationed 
on at the time.  

In October 1989 the veteran submitted (prior to his filing a 
claim for exposure to mustard gas) a letter in which he 
recounted how the JOHN MARSHALL was assigned to the British 
Ministry of War Transport in July 1943, and that it was 
loaded with munitions, mustard gas, and supplies for the 
Mediterranean.  He reported a bombing from German planes 
during a voyage to Malta, and that he was hit in the face 
with a piece of steel breaking off his teeth at the gums.  

In September 1993 the veteran reported that he was a crew 
member of the SS JOHN MARSHALL in the Mediterranean during 
the Sicilian/Italian Campaign of 1943.  He stated that the 
ship transported mustard gas stored in racks on the "after 
deck."  He reported that there were frequent air attacks, 
and that some of the canisters containing the mustard gas 
would be punctured by strafing enemy planes.  He reported 
that he was on a detail to remove the leaking tanks and 
dispose of them and that he wore no protective gear when 
performing this duty.  He also stated that he signed papers 
that he would never reveal the fact that mustard gas was 
being transported.  He reported a history of breathing 
problems, headaches, dizzy spells, and difficulty swallowing 
since the fall of 1943.  

VA progress notes dated from January 1993 to June 1994 
document treatment of, in pertinent part, COPD and asthma.  
Most significantly, on examination in May 1993 an assessment 
of COPD secondary to gas inhaled years prior was given.  It 
was also noted that he was currently having constant exposure 
to his wife's cigarette smoke.  In September 1993 it was 
noted that the veteran had a history of tobacco abuse in the 
past with subsequent COPD.  In July 1994 the veteran again 
contended that his COPD was due to exposure to mustard gas.  
He contended that all ships assigned to the British (as his 
was) carried mustard gas, as evidenced by the 1943 disaster 
at Bari, Italy.  The veteran reported that he was prohibited 
from reporting the transportation of chemical weapons.  

Subsequent to this the RO received an undated statement 
submitted with extracts regarding other Liberty ships.  The 
veteran reported undergoing anti-gas testing while in Wales, 
and contended that he was exposed to a variety of chemicals, 
including mustard gas.  While at sea, he again reported 
frequent air strikes during voyages to Gibraltar, Malta, 
Augusta, and Syracusa, Italy.  He reported that enemy 
aircraft would bomb and strafe the ships, and that from time 
to time a gas cylinder would be punctured and that he would 
be responsible for throwing some of them overboard.  He 
reported that the cylinders were stored on the after deck 
because it was considered improper to load them with other 
cargo due to possible contamination from leaks.  He stated 
that they were sworn to secrecy with respect to the mustard 
gas.  
One extract documents the histories of two other Liberty 
ships.  It noted that the SS CITY OF FLINT was carrying 
poison gas.  The other extract noted the history of the 
Liberty ship JOHN HARVEY that was carrying mustard gas bombs 
when attacked by the Germans.  It was noted that the ship was 
attacked in December 1943.  The ship was hit and exploded 
while off the coast of Bari, Italy, causing liquid mustard 
gas to spread across the harbor waters and pollute the 
atmosphere.  Many survivors of the 18 ships sunk and eight 
damaged unknowingly were contaminated.  There were 600 
reported serious casualties due to prolonged and extreme 
exposure and inhalation.  

The veteran reported that the most massive air attack he was 
involved in occurred in the middle of September when one of 
the ships in the convoy exploded and a number of allied ships 
were sunk or damaged while on their way to the "Adriatic 
Operation."  

He also reported undergoing anti-gas training while he was a 
crew member on the SS Lucy Stone, and that he was sworn to 
secrecy about this.  The veteran reported years of symptoms 
of throat problems, difficulty breathing, dizziness, and 
blurred vision.  

During the May 1995 hearing, the veteran testified that 
mustard gas was transported while he was aboard the JOHN 
MARSHALL.  Transcript, p. 1.  He reported that the ship first 
went to Malta, then Sicily, and then Italy.  He reported that 
the ship was frequently attacked by aircraft during this 
period, including while they were sailing between England and 
Gibraltar, and then constantly in the Mediterranean.  Id.  

When asked if anything on the JOHN MARSHALL was ever damaged, 
the veteran responded that strafing would result in 
occasional mustard gas leaks, and that he was assigned on 
detail with another man to take the leaking containers off 
the rack, and throw them overboard.  Tr., pp. 1-2.  He 
reported that the canisters were on deck because they did not 
want to mix them with other cargo and risk contamination.  
Tr., p. 3.  

The veteran reported getting vapor and liquid on him, and 
that he suffered burns on his chest and arms, and inhaled 
some of the gas.  Tr., p. 2.  He reported receiving treatment 
in a field hospital in Italy by British personnel and that he 
had been unable to obtain these records.  Id.  He reported 
that the burns eventually scabbed over and cleared.  Id.  

The veteran testified to experiencing breathing problems and 
headaches after his exposure to the gas.  He reported that he 
still was having constant headaches, and had been since the 
exposure.  He also indicated that he had been suffering from 
breathing problems since his exposure to mustard gas.  Tr., 
p. 2.  

In August 1995 Dr. KPR reported that he had treated the 
veteran for COPD until June 1995.  He noted that the veteran 
did not have a preservice history of asthma and only a 
minimal history of cigarette smoking.  

VA outpatient notes dated from October 1995 to December 1996 
document treatment of COPD and other breathing problems.  In 
particular, he was seen in October 1995 for frequent dyspnea 
on exertion.  It was noted that he was a non-smoker.  The 
pertinent assessment was a history of mustard gas exposure.  
In November 1995 it was noted that the veteran had a two year 
history of smoking cigarettes at a rate of one pack per day.  
In January 1996 the assessment was dyspnea on exertion, 
multi-factorial, secondary to gastroesophageal reflux disease 
(GERD) and sinusitis.  A history of mustard gas exposure was 
also noted.  

On VA systemic examination in March 1997 the veteran reported 
handling containers leaking mustard gas that had been 
punctured by enemy planes.  He reported that they would throw 
the canisters overboard, and that their clothes would become 
contaminated with the gas.  He reported skin involvement as 
well as inhalation of the fumes.  He reported that 
documentation of the mustard gas was classified.  

Examination revealed marked prolongation of the expiratory 
phase with mild end expiratory wheezing.  The assessment was 
severe COPD primarily due to chemical exposure.  The examiner 
specifically noted that the veteran had a minimal history of 
tobacco exposure which was approximately a pack per day from 
1944 to 1945.  

On VA tuberculosis examination in March 1997 the veteran 
reported smoking three to four packs per day for about three 
or four years, but that he quit smoking in 1944.  

On VA general medical examination in March 1997, a history of 
tuberculosis, mustard gas exposure, and COPD was noted.  The 
pertinent diagnoses were a history of PTB and exposure to 
mustard gas.  The examiner indicated that PTB could be a 
contributing factor to his mustard gas-related problems.  

VA outpatient notes dated to October 1998 document treatment 
of COPD and other symptoms.  Notes from August 1997 through 
June 1998 document that COPD was stable.  It was noted in 
August 1997 that the veteran had not smoked in 50 years.  
Progress notes from December 1997 and March 1998 document a 
history of COPD secondary to mustard gas.  


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  



As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  


In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); see Collette v. 
Brown, 82 F.3d 389, 392-393 (Fed. Cir. 1996).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  This definition does  not apply to veterans 
who served in a general "combat area" or "combat zone", 
but did not themselves engage in combat with the enemy.  
VAOPGCPREC 12-99.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 
12 Vet. App. 296, 303 (1999).

Certain specific laws and provisions apply to a veteran 
claiming entitlement to service connection for disabilities 
due to exposure to mustard gas or Lewsite.

38 C.F.R. § 3.316 (2000) provides that full-body exposure to 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: 

(1)  Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin. 

(2)  Full-body exposure to nitrogen or sulfur mustard or 
Lewsite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.  

(3)  Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

The Board initially notes that the duty to assist has not 
been satisfied in this instance under the new law.  With 
respect to service records, the RO failed to follow-up on its 
initial request to the College Park, Maryland, National 
Archives and Records Administration (NARA).  They made no 
attempt to obtain the official logbooks from either the 
Philadelphia or the East Point, Georgia NARA offices as 
advised by the College Park NARA.  




In addition, the RO failed to continue to request records 
from the Office of Maritime Labor and Training, which never 
responded to the RO's previous requests.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)); see also VBA Fast Letter 00-87.  

Regardless, the Board is of the opinion that there is 
sufficient evidence already on file to allow for a grant of 
service connection of COPD.  Thus, there is no prejudice to 
the veteran from the failure in the duty to assist as well as 
the Board's consideration of this issue under the new law in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The record documents a current diagnosis of COPD.  The record 
also documents multiple opinions of COPD as being secondary 
to mustard gas exposure.  

In this regard, the Board notes that the veteran had a brief 
and remote history of smoking; however, no examiners have 
attributed his current COPD to such smoking.  In fact, some 
appear to have ruled it out.  The record also documents a 
history of exposure to second hand smoke from his wife's 
smoking.  Again, no opinions were offered concluding that 
this was the cause of his COPD.  All of the multiple opinions 
documented on record show the medical specialists have 
concluded that the COPD was secondary to mustard gas 
exposure.  

Therefore, the remaining issue is whether there is sufficient 
evidence of exposure to mustard gas that would lend support 
to the above-mentioned opinions.  After a careful review of 
the evidence of record, the Board is of the opinion that 
there is an approximate balance of positive and negative 
evidence, and that the benefit of the doubt should therefore 
be applied in favor of the veteran.  See Gilbert, supra.  

On the one hand, there is no actual documentation on file 
that the veteran was exposed to mustard gas while in the 
service, and there is no evidence indicating that the SS JOHN 
MARSHALL was carrying mustard gas while the veteran was 
onboard.  

On the other hand, the veteran's accounts of mustard gas 
exposure aboard the SS JOHN MARSHALL have been quite 
consistent.  In fact, he indicated that mustard gas was 
onboard the JOHN MARSHALL in a statement submitted several 
years before he actually filed his claim for mustard gas 
exposure.  

The veteran's contention that mustard gas was stored on the 
deck of the SS JOHN MARSHALL is indirectly supported by the 
accounts written of other Liberty Ships that stored either 
poisonous gas or mustard gas, as in the case of the SS JOHN 
HARVEY.  More significantly, the veteran has indicated that 
some of his exposure to mustard gas was combat-related, in 
that some of the tanks allegedly containing mustard gas were 
punctured by fire from enemy aircraft, and that it was his 
responsibility to dispose of those leaking tanks.  

As was stated above, in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d).  

The record establishes that the veteran was engaged in combat 
with the enemy.  He was awarded the Combat Bar with stars and 
the Mariner's Medal.  

The Combat Bar is issued to seamen who serve in a ship which, 
at the time of such service, is directly attacked or damaged 
by an instrumentality of war.  There is further prescribed 
for issuance a star (to be attached to such bar) to seamen 
who are forced to abandon ship when so attacked or damaged.  
For each additional abandonment, an additional star is 
attached.  See http://www.usmm.org/medals.html (Merchant 
Marine Emblem, Medals and Ribbons (part of the U.S. Merchant 
Marine official web site).  

The Mariner's Medal is awarded to any seaman who, while 
serving in a ship during the war period is wounded, suffers 
physical injury, or suffers through dangerous exposure as a 
result of an act of enemy of the United States.  Id; see also 
M21-1, Part III, para. 4.31(e).  

The veteran has indicated more than one period of combat, and 
it is unclear as to what combat for which he was awarded the 
above medals.  Nonetheless, the record establishes that the 
veteran was engaged in combat with the enemy while aboard the 
SS JOHN MARSHALL from July 1943 to November 1943.  While 
Armed Naval Guard Reports for the SS JOHN MARSHALL do not 
document actual damage to the ship, they do document specific 
encounters with enemy action on September 12, 1943 and in 
October 1943 during which the ship was part of a convoy 
attacked by German aircraft.  It also establishes that the SS 
JOHN MARSHALL opened fire on the enemy aircraft.  

While the above records do not document that the JOHN 
MARSHALL was damaged, a message from the Commander, Naval 
Forces Europe noted that the merchant ship JOHN MARSHALL was 
damaged by enemy aircraft on September 15, 1943.  

The veteran's report of combat experience aboard the JOHN 
MARSHALL is further corroborated by his consistent statements 
of how his teeth were knocked out by a flying fragment during 
an air strike while aboard that ship.  These statements are 
in turn corroborated by service medical records documenting 
the removal of two remaining teeth and the placement of full 
upper and lower dentures in 1944.  
Therefore, the record establishes that the veteran engaged in 
combat with the enemy while aboard the SS JOHN MARSHALL.  

As was alluded to above, the veteran's account that some 
tanks containing mustard gas were punctured by fire from 
enemy aircraft, and that he was exposed to such gas while 
disposing of the leaking tanks, is consistent with the 
circumstances of his service aboard the SS JOHN MARSHALL, as 
such service involved combat with enemy aircraft.  



In addition, the veteran's statements are internally 
consistent.  During the many years of his appeal, he has 
consistently reported the details of his combat experience 
aboard the JOHN MARSHALL, where the mustard gas was stored on 
the JOHN MARSHALL, why it was stored there, and how he was 
exposed to it, with little, if any, variation in his account.  

In light of the above, even though there is no direct 
documentation of mustard gas exposure, there is a reasonable 
doubt that shall be resolved in favor of the veteran.  This 
is because the veteran has presented consistent and credible 
testimony with respect to his inservice exposure to mustard 
gas while aboard the SS JOHN MARSHALL, and that such 
statements are consistent with the circumstances of his 
service aboard the SS JOHN MARSHALL, as documented in the 
record.  See 38 U.S.C.A. § 1154(a), (b); Pearlman v. West, 
11 Vet. App. 443, 447 (1998) (holding that the Board must 
consider the credibility of the veteran's alleged exposure to 
mustard gas in light of all the evidence in the file).  

In sum, applying the benefit of the doubt rule, the Board 
finds that the veteran's COPD cannot be satisfactorily 
disassociated from his period of active service.  Therefore, 
the Board concludes that COPD was incurred in service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for COPD as secondary to 
mustard gas exposure is granted.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Further development with respect to the remaining residuals 
of mustard gas exposure is required.  

As was noted above, the RO failed to fulfill its duty to 
assist with respect to obtaining verification of the 
veteran's exposure to mustard gas; however, as the Board has 
found that the veteran has presented sufficient evidence of 
exposure to mustard gas, further development along these 
lines is not necessary.  

The Board is of the opinion that a VA examination or 
examinations should be conducted to ascertain the current 
nature and etiology of the remaining symptoms alleged to have 
resulted from mustard gas exposure.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment records from 
all sources adequately identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for a VA 
examination(s) conducted by an 
appropriate specialist(s) to ascertain 
the nature and etiology of his current 
residuals of mustard gas exposure 
(including headaches, dizzy spells, and 
dysphagia).  An examination of the 
etiology of his COPD is NOT warranted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
headache, dizzy spells, and/or 
dysphagia disability, and if so, what 
is/are its/their nature?

(b) Is it at least as likely as not that 
the current headache disability 
resulted from in-service exposure to 
mustard gas, or is otherwise related 
to service?

(c) Is it at least as likely as not that a 
current dizzy spells disability 
resulted from in-service exposure to 
mustard gas, or is otherwise related 
to service?  

(d) Is it at least as likely as not that 
the current dysphagia disability 
resulted from in-service exposure to 
mustard gas, or is otherwise related 
to service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for residuals 
of mustard gas exposure (headaches, dizzy 
spells, and dysphagia).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is further 
notified by the RO; however, the veteran is hereby notified 
that failure to report for a scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

